Citation Nr: 1753128	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status post repair of patellar tendon with patellofemoral syndrome of the right knee with residual scars under Diagnostic Code 5260. 

2. Entitlement to an initial rating in excess of 10 percent for status post right anterior cruciate ligament (ACL) reconstruction with allograft and partial meniscectomy, previously rated as right knee instability under Diagnostic Code 5257.  


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1998 to October 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This matter came before the Board in August 2016, at which time the Board remanded the case to obtain VA medical records, examination, and medical opinion.  The Board finds that there has been substantial compliance with the Board remand; thus, no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran received a temporary 100 percent rating due to convalescence from May 7, 2012 to September 30, 2012.  This period is not on appeal and the Board's decision does not affect the total rating for this period. 


FINDINGS OF FACT

1. During the period on appeal, the Veteran's right knee disorder has been manifested by flexion to 100 degrees, at worst, and pain with activities such as prolonged standing, walking, and kneeling. 

2. The Veteran's right knee instability has been mild, at worst, for the entire period on appeal.  

3. The February 2017 examination noted that when the Veteran's right knee disorder flares-up, he has limited extension to 10 degrees. 

4. The Veteran's right knee scars are linear, are not deep, unstable, or painful, and do not cause functional loss. 

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the service-connected right knee under Diagnostic Code 5260 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

2. The criteria for a rating in excess of 10 percent for the service-connected right knee under Diagnostic Code 5257 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

3. The criteria for a 10 percent rating, but no higher, for the service-connected right knee under Diagnostic Code 5261 were met as of February 3, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra. 
 
The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  

While new evidence was received after the last Supplemental Statement of the Case, it was submitted by the Veteran.  His substantive appeal in this case was received after February 2, 2013; thus, Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. Â§ 7105  by adding new paragraph (e), is applicable. This change provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Accordingly, the Board may consider the evidence in the first instance. 

The pertinent regulations were provided to the Veteran in the Statement/Supplemental Statement of the Case and will not be repeated here.

Higher Ratings for the Right Knee Disability

The Veteran contends that he is entitled to higher ratings for his right knee disability, including a compensable rating for his right knee scar, because his right knee disabilities cause flare-ups, swelling, instability, and pain while standing for prolonged periods, walking, repetitive kneeling, squatting, and running. 

The Veteran is rated at 10 percent under Diagnostic Code 5260 for limitation of motion.  Diagnostic Code 5260 rates limitation of motion as follows: 10 percent for flexion of the leg to 45 degrees; 20 percent for limitation of flexion of the leg to 30 degrees; and 30 percent for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  He is also rated at 10 percent for right knee instability under Diagnostic Code 5257, which awards 10 percent for slight impairment, 20 percent for moderate impairment, and 30 percent for a severe impairment.  His right knee scar is currently included in the rating under Diagnostic Code 5260. 

The Board finds that higher ratings are not warranted.  In making this determination, the Board relied on VA treatment records, the February 2010, July 2011, and February 2017 VA examinations, and the October 2016 private examination.  The treatment records and examinations showed, at worst, flexion to 100 degrees with pain.  There was also no evidence of ankylosis.

While the Veteran reported issues with instability, joint stability test results for the right knee were normal until the February 2017 examination, which showed mild anterior instability.  A July 2017 VA note indicated he has "subjective" instability; in other words, clinical tests do not objectively show instability.  Considering the prior examinations showed no instability and the 2017 examination showed mild instability only, it is clear that the severity of his instability is not comparable to moderate impairment, and a higher rating is not warranted.

Based on the evidence, however, the Board finds that a separate 10 percent rating based on limitation of extension is warranted, effective February 3, 2017, which is the earliest date the evidence showed entitlement to a compensable rating for limitation of extension.  Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees. A 10 percent rating is assigned for extension limited to 10 degrees.  The 2017 VA examination showed extension to 5 degrees, and this was also shown by VA records dated in August 2017.  However, the VA examiner noted that with flare-ups or repeated use of the knee, functional impairment would limit extension to 10 degrees.  Resolving all benefit of doubt in the Veteran's favor, the Board will assign him a separate 10 percent rating to account for the increased limitations of motion he experiences with increased use of the knee.  Considering his actual limitation of motion is 5 degrees of extension, it is clear that no higher rating is warranted.  Furthermore, none of the medical records and examinations prior to the February 2017 examination found such limitations of extension, even with repeated use.  See 2011 VA examination showing extension to 0 degrees (normal) following repetitive use testing.  Therefore, the effective date must be commensurate with when the symptoms/impairment were actually shown, which was February 2017.  

The Board considered whether the Veteran is entitled to higher ratings due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Veteran does experience consistent knee pain and swelling.  However, his symptoms do not produce functional loss that is manifested by adequate evidence of disabling pathology for higher ratings beyond that granted herein.  The Board has considered any additional pathology/functional impairment that results from repeated use of the knee in granting a separate 10 percent rating under Diagnostic Code 5261.   Additionally, the ratings under Diagnostic Codes 5260 and 5261 are based on the extent to which pain reduced range of motion.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to higher ratings for his knee disabilities.

The Board also considered whether a separate rating under Diagnostic Code 5259 was warranted, which awards a 10 percent rating for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.  The requirement of being 
"symptomatic" is broad enough to encompass all symptoms, including instability and limitation of motion.  The Veteran's symptoms, however, are already contemplated by the 10 percent ratings under Diagnostic Codes 5257 and 5260.  Assigning a separate rating under Diagnostic Code 5259 would violate the rules prohibiting pyramiding as it would compensate the Veteran twice for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Accordingly, a separate rating is not warranted. 

Finally, the Board considered whether a separate, compensable rating for the right knee scars was warranted.  The examinations show, however, that the scars are not painful, unstable, non-linear, or deep and do not cause functional loss.  Accordingly, a separate, compensable rating is not warranted for the right knee scars. 

  
ORDER

Entitlement to a rating in excess of 10 percent for status post repair of patellar tendon with patellofemoral syndrome of the right knee with residual scars under Diagnostic Code 5260 is denied.

Entitlement to an initial rating in excess of 10 percent for status post right anterior cruciate ligament (ACL) reconstruction with allograft and partial meniscectomy, previously rated as right knee instability, under Diagnostic Code 5257 is denied. 

Entitlement to a separate 10 percent rating for right knee limitation of extension is granted as of February 3, 2017. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


